 1
     Bruce D. Praet SBN 119430
 2   Allen Christiansen SBN 263651
     FERGUSON, PRAET & SHERMAN
 3
     A Professional Corporation
 4   1631 East 18th Street
 5   Santa Ana, California 92705
     (714) 953-5300 Telephone
 6
     (714) 953-1143 Facsimile
 7   Bpraet@aol.com
     AChristiansen@law4cops.com
 8

 9   Attorneys for Defendants
10

11
                           UNITED STATES DISTRICT COURT
12                        EASTERN DISTRICT OF CALIFORNIA
13

14   ESTATE OF CARMEN MENDEZ,    )       NO. 1:18-cv-1677 LJO BAM
                                 )
15   JORGE MENDEZ, SR., JORGE    )
                                 )
                                         [consolidated matter]
     MENDES, JR., KYLAND RILEY,
16                               )
     ROSARIO SANCHEZ, BERTHA     )       STIPULATED DISMISSAL WITH
17   MENDES, and DOMINGO MENDEZ, )       PREJUDICE; ORDER
                                 )
18                               )
                    Plaintiffs,  )       [F.R.Civ.P., Rule 41(a)(1)(A)(ii)]
19                               )
                                 )
20        v.                     )
                                 )
21                               )
     CITY OF CERES, CERES POLICE )
22   DEPARTMENT, BRENT SMITH and )
     DOE 1 to 50,                )
23                               )
                                 )
24                               )
     Defendants.                 )
25                               )
26   ///
27

28
     ///


     Stipulated Dismissal & Order    1
 1
     TO: CLERK OF THE COURT:
 2         The parties have successfully reached a settlement of all claims, it is hereby
 3
     stipulated and respectfully requested that this entire matter be dismissed with
 4

 5   prejudice by all Plaintiffs as against all Defendants pursuant to F.R.Civ.P., Rule
 6
     41(a)(1)(A)(ii). Each party to bear their own costs and fees.
 7

 8   DATED: November 15, 2019                 FERGUSON, PRAET & SHERMAN
                                              A Professional Corporation
 9

10                                            By: /s/ Bruce D. Praet
                                              Bruce D. Praet, Attorneys for
11
                                              Defendants
12

13   DATED: November 15, 2019                 LAW OFFICES OF MOORAD,
                                              CLARK & STEWART
14

15                                            By: /s/ Adam J. Stewart
                                              Adam J. Stewart, Attorneys for
16
                                              Plaintiffs
17

18
     IT IS SO ORDERED.
19
        Dated:   November 19, 2019                   /s/ Lawrence J. O’Neill _____
20
                                              UNITED STATES CHIEF DISTRICT JUDGE
21

22

23

24

25

26

27

28




     Stipulated Dismissal & Order         2
